DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 2, 4, 12-13, 16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include “at least one O-ring disposed between the conductive base and the electrostatic chuck directly below the substrate support region; at least one screw configured to fix the electrostatic chuck to the conductive base directly below the ring support region, thereby causing the ring support region to be inclined at an angle of 0.03 to 0.06 degrees with respect to a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12-14, 19, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0168439 to Kanno et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2016/0289827 to Augustyniak et al.
In regards to Claim 12, Kanno teaches a substrate processing apparatus Fig. 1, 2 comprising: a conductive base (14, which is thermally conductive as it is used for cooling [0043]) disposed in a processing chamber 9; an electrostatic chuck 17, 15 [0035] disposed on the conductive base and having a substrate 1 support region (1 on 15), a ring 75 support region and a sidewall (as per the annotated copy of Fig. 2 below); at least one O-ring 31 [0046], disposed between the conductive base and the electrostatic chuck directly below the substrate support region; at least one screw 36 configured to fix the electrostatic chuck to the conductive base directly below the ring support region (it is noted that the screw creates an full contacting surface between the conductive base and the electrostatic chuck, thus resulting in forming the surface that supports the ring), and a ring that surrounds a periphery of a substrate placed on the electrostatic chuck in the substrate support region of the electrostatic chuck provided at a center thereof (as shown in the annotated copy of Fig. 2 below), wherein the ring is configured to have a lateral surface that faces a lateral wall provided between the substrate support region and the ring support region of the electrostatic chuck, the lower surface of the ring fitting with the ring support surface of the electrostatic chuck that is provided so as to surround the substrate support region and face upwards so as to support the ring (as per the annotated copy of Kanno Fig. 2 below) [0030-0068]. 

    PNG
    media_image1.png
    401
    1012
    media_image1.png
    Greyscale

Kanno does not expressly teach a first attraction electrode disposed in a central portion of the electrostatic chuck; a second attraction electrode disposed in a peripheral portion of the electrostatic chuck; that the ring is made of SiC and contacts the lateral sidewall of the electrostatic chuck; wherein the electrostatic chuck includes gas holes configured to supply a heat transfer gas into a space between the ring and the ring support region, and wherein the ring support region and the substrate region includes an annular groove or recesses disposed above the gas holes.  
Endoh teaches a substrate processing apparatus Fig. 1, 6 comprising: a conductive base stage (lower aluminum electrode 11, [0096]) disposed in a processing chamber 10; an electrostatic chuck 25 disposed on the conductive base and having a substrate support region (top of 25a), and a ring support region (top of 25b) and a sidewall (vertical wall connecting 25a to 25b); 10a first attraction electrode 25c disposed in a central portion of the electrostatic chuck; a second attraction electrode 25d disposed in a peripheral portion of the electrostatic chuck; and a ring 30 that is made out of SiC [0146] that has a lower surface (bottom of 30) surrounds a periphery of 15a substrate W placed on the electrostatic chuck in the substrate support portion of the electrostatic 
Endoh further teachings in Fig. 6 that the focus ring 30 has an inner surface, i.e., a lateral surface that contacts a lateral wall (sidewall of the electrostatic chuck) between the substrate support region 25a and the ring support region (top of 25b), and the ring is made out of SiC [0146].
As Endoh expressly teaches that the electrostatic chuck electrodes can be first and second attraction electrodes, it would be obvious to one ordinary skill in the art, before the effective filing date, to have substituted the electrode of Kanno with the electrodes of Endoh,. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See 
As it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ring analogous to that of Kanno out of SiC, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
As it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a conductive base analogous to that of Kanno out of aluminum, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Also, as it is known to made the ring to contact the lateral sidewall of the electrostatic chuck, as taught by Endoh, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the electrostatic chuck and ring as taught by Kanno in view of Endoh to shape it such that it contacts the lateral sidewall of the electrostatic chuck. One would be motivated to do so in order to before the effective filing date. See MPEP 2143, Exemplary Rationales A, C, D.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Additionally, Endoh teaches that the heat transfer gas system 46a applies heat transfer gas so that the temperature of the wafer W can be appropriately controlled [0145]. As it is known to provide a gas holes in an electrostatic chuck, as taught by Endoh, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the electrostatic chuck as taught by Kanno in view of Endoh to include gas holes for heat transfer gas. One would be motivated to do so in order to before the effective filing date. See MPEP 2143, Exemplary Rationales A, C, D.
Kanno in view of Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed such that the outer end of the ring or and the ring support portion is lower than the inner 
Augustyniak further teaches that the flat ring changes the electrical impedance abruptly and very close to the edge of the wafer, causing non-uniform deposition [0003], the sloped ring and pedestal region enabling better process uniformity to be achieved [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno in view of Endoh with the inclined bottom surface of the ring and inclined ring support region of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A. 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the ring support surface and the lower surface of the ring such that they are both inclined  that would tend to point toward the non-obviousness of freely selecting the inclined surfaces of Kanno in view of Endoh and Augustyniak.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Augustyniak expressly teach the ranges as taught are result effective variables for enabling better process uniformity to be achieved, such that the optimization is known within prior art conditions or through routine experimentation, with In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Thus modifying the taught ranges for angling from 1° to 0.03-0.06° would be obvious.
The resulting apparatus fulfills the limitations of the claim. 
The teachings of Kanno in view of Endoh and Augustyniak do not expressly teach that the screw causes the ring support region to be inclined at an angle of 0.03-0.06° with respect to a horizontal direction.
However, as the resulting structure has a screw attaching the electrostatic chuck onto the conductive base as per the teachings of Kanno, the screw would implicitly cause the ring support region to be inclined at an angle of 0.03-0.06° with respect to a horizontal direction, as it would be the structure that holds the electrostatic chuck onto the conductive base, to form the ring support region having an incline.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 13, Kanno in view of Endoh and Augustyniak teaches a groove 44 is formed on the lower surface of the ring (which in combination with the 
In regards to Claim 14, Kanno in view of Endoh and Augustyniak teaches the groove is-33- disposed at a position facing a gas hole 44 located at an end of a heat transfer gas supply line 46b disposed in the substrate processing apparatus (as shown in Fig. 6).
In regards to Claim 16, Kanno in view of Endoh and Augustyniak teaches the focus ring 75 is formed of a single material (as shown in Fig. 2).
In regards to Claim 18, Kanno teaches a substrate processing apparatus Fig. 1, 2 comprising: a conductive base (14, which is thermally conductive as it is used for cooling [0043]) disposed in a processing chamber 9; an electrostatic chuck 17, 15 [0035] disposed on the conductive base and having a substrate 1 support region (1 on 15), a ring 75 support region and a sidewall (as per the annotated copy of Fig. 2 below); at least one O-ring 31 [0046], disposed between the conductive base and the electrostatic chuck directly below the substrate support region; at least one screw 36 configured to fix the electrostatic chuck to the conductive base directly below the ring support region (it is noted that the screw creates an full contacting surface between the conductive base and the electrostatic chuck, thus resulting in forming the surface that supports the ring), and a ring that surrounds a periphery of a substrate placed on the electrostatic chuck in the substrate support region of the electrostatic chuck provided at a center thereof (as shown in the annotated copy of Fig. 2 below),  the lower surface of the ring fitting with the ring support surface of the electrostatic chuck that is 

    PNG
    media_image2.png
    401
    1012
    media_image2.png
    Greyscale

Kanno does not expressly teach a first attraction electrode disposed in a central portion of the electrostatic chuck; a second attraction electrode disposed in a peripheral portion of the electrostatic chuck; that the ring is made of SiC; wherein the electrostatic chuck includes gas holes configured to supply a heat transfer gas into a space between the ring and the ring support region, and wherein the ring support region and the substrate region includes an annular groove or recesses disposed above the gas holes.  
Endoh teaches a substrate processing apparatus Fig. 1, 6 comprising: a conductive base stage (lower aluminum electrode 11, [0096]) disposed in a processing chamber 10; an electrostatic chuck 25 disposed on the conductive base and having a substrate support region (top of 25a), and a ring support region (top of 25b) and a sidewall (vertical wall connecting 25a to 25b); 10a first attraction electrode 25c disposed in a central portion of the electrostatic chuck; a second attraction electrode 25d disposed in a peripheral portion of the electrostatic chuck; and a ring 30 that is made out of SiC 
Endoh further teachings in Fig. 6 that the focus ring 30 has an inner surface, i.e., a lateral surface that contacts a lateral wall (sidewall of the electrostatic chuck) between the substrate support region 25a and the ring support region (top of 25b), and the ring is made out of SiC [0146].
As Endoh expressly teaches that the electrostatic chuck electrodes can be first and second attraction electrodes, it would be obvious to one ordinary skill in the art, before the effective filing date, to have substituted the electrode of Kanno with the electrodes of Endoh. It has been held that an express suggestion to substitute one In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno, with the first and second attraction electrodes of Endoh. See MPEP 2143, Motivations B.
As it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ring analogous to that of Kanno out of SiC, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
As it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a conductive base analogous to that of Kanno out of aluminum, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Additionally, Endoh teaches that the heat transfer gas system 46a applies heat transfer gas so that the temperature of the wafer W can be appropriately controlled [0145]. As it is known to provide a gas holes in an electrostatic chuck, as taught by Endoh, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the electrostatic chuck as taught by Kanno in view of Endoh to 
Kanno in view of Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 200 and 140), i.e., the ring support portion of the pedestal, the inclined portions formed such that the outer end of the ring or and the ring support portion is lower than the inner end of the ring and ring support portion, as shown in Fig. 2A, 3A much like the electrostatic chuck, having an inclined ring support 140b, 140c [0038-0050], the angle being 1-45° [0017,0050, 0067]. 
Augustyniak further teaches that the flat ring changes the electrical impedance abruptly and very close to the edge of the wafer, causing non-uniform deposition [0003], the sloped ring and pedestal region enabling better process uniformity to be achieved [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno in view of Endoh with the inclined bottom 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the ring support surface and the lower surface of the ring such that they are both inclined  that would tend to point toward the non-obviousness of freely selecting the inclined surfaces of Kanno in view of Endoh and Augustyniak.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Augustyniak expressly teach the ranges as taught are result effective variables for enabling better process uniformity to be achieved, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Thus modifying the taught ranges for angling from 1° to 0.03-0.06° would be obvious.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Kanno in view of Endoh teaches the focus ring is formed of silicon, a material whose Young's modulus between 5.0X1010 to 1.0 X1012, as supported in the instant application’s [0116]. 
 In regards to Claim 4, Kanno in view of Endoh and Augustyniak does not expressly teach the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support portion of the electrostatic chuck.
However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle, as broadly recited in the claim, as only part of the inclined lower surface is required to fulfill this claimed limitations.
In regards to Claim 16, Kanno in view of Endoh and Augustyniak teaches the ring is formed of a single material (as shown by the structure of 30 in Fig. 6 of Endoh).
In regards to Claim 19, Kanno teaches a substrate processing apparatus Fig. 1, 2 comprising: a conductive base (14, which is thermally conductive as it is used for cooling [0043]) disposed in a processing chamber 9; an electrostatic chuck 17, 15 [0035] disposed on the conductive base and having a central region (1 on 15), an annular region where the annular region surrounds the central region (as per the annotated copy of Fig. 2 below); at least one O-ring 31 [0046], disposed between the 

    PNG
    media_image3.png
    401
    1012
    media_image3.png
    Greyscale

Kanno does not expressly teach a first attraction electrode disposed in a central portion of the electrostatic chuck; a second attraction electrode disposed in a peripheral portion of the electrostatic chuck; that the ring is made of SiC; wherein the electrostatic 
Endoh teaches a substrate processing apparatus Fig. 1, 6 comprising: a conductive base stage (lower aluminum electrode 11, [0096]) disposed in a processing chamber 10; an electrostatic chuck 25 disposed on the conductive base and having a substrate support region (top of 25a), and a ring support region (top of 25b) and a sidewall (vertical wall connecting 25a to 25b); 10a first attraction electrode 25c disposed in a central portion of the electrostatic chuck; a second attraction electrode 25d disposed in a peripheral portion of the electrostatic chuck; and a ring 30 that is made out of SiC [0146] that has a lower surface (bottom of 30) surrounds a periphery of 15a substrate W placed on the electrostatic chuck in the substrate support portion of the electrostatic chuck provided at a center thereof, said lower surface fitting with the ring support portion of the electrostatic chuck that is provided so as to surround the substrate support portion and face upwards so as to support the ring, the ring support portion having an outer end and an inner end (inner and outer diameters of ring 30), wherein the ring is configured to have a lateral surface that contacts a lateral wall provided between the substrate support portion (as shown in Fig. 2-4) and the ring support portion of the electrostatic chuck, (as shown in Fig. 1-6, the preferred embodiment of Fig. 6,  [0094-0120]).  Endoh further teaches the electrostatic chuck includes gas holes 46b (shown in Fig. 6, 7A, 7B, see the plurality of 46b in Fig. 7A) configured to supply a heat transfer gas into a space between the ring and the ring 
Endoh further teachings in Fig. 6 that the focus ring 30 has an inner surface, i.e., a lateral surface that contacts a lateral wall (sidewall of the electrostatic chuck) between the substrate support region 25a and the ring support region (top of 25b), and the ring is made out of SiC [0146].
As Endoh expressly teaches that the electrostatic chuck electrodes can be first and second attraction electrodes, it would be obvious to one ordinary skill in the art, before the effective filing date, to have substituted the electrode of Kanno with the electrodes of Endoh. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno, with the first and second attraction electrodes of Endoh. See MPEP 2143, Motivations B.
As it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ring analogous to that of Kanno out of SiC, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a conductive base analogous to that of Kanno out of aluminum, as taught by kanno, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Additionally, Endoh teaches that the heat transfer gas system 46a applies heat transfer gas so that the temperature of the wafer W can be appropriately controlled [0145]. As it is known to provide a gas holes in an electrostatic chuck, as taught by Endoh, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the electrostatic chuck as taught by Kanno in view of Endoh to include gas holes for heat transfer gas. One would be motivated to do so in order to before the effective filing date. See MPEP 2143, Exemplary Rationales A, C, D.
Kanno in view of Endoh does not expressly teach the ring support portion is inclined and that the ring has an inclined lower surface, such that the lower surface of the ring has an inclined portion that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck, the inclined portions formed such that the outer end of the ring or the ring support portion is lower than the inner end of the ring or the ring support portion.
Augustyniak teaches a ring 200 (Fig. 2A, 3A) on a pedestal 140, the ring having an inclined bottom surface (bottom surface of 200), the inclined bottom/lower surface of 200 that is inclined from a predetermined range in a direction conforming to an inclination of the peripheral portion of the 20electrostatic chuck (as shown in the mating of 
Augustyniak further teaches that the flat ring changes the electrical impedance abruptly and very close to the edge of the wafer, causing non-uniform deposition [0003], the sloped ring and pedestal region enabling better process uniformity to be achieved [0039].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno in view of Endoh with the inclined bottom surface of the ring and inclined ring support region of Augustyniak. One would be motivated to do so to enable better process uniformity. See MPEP 2143, Motivations A. 
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the ring support surface and the lower surface of the ring such that they are both inclined  that would tend to point toward the non-obviousness of freely selecting the inclined surfaces of Kanno in view of Endoh and Augustyniak.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Augustyniak expressly teach the ranges as taught are result In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Thus modifying the taught ranges for angling from 1° to 0.03-0.06° would be obvious.
The resulting apparatus fulfills the limitations of the claim. 
 
 In regards to Claim 20, Kanno in view of Endoh and Augustyniak expressly teach in Kanno that there is another groove (45b), where the focus ring and the chuck each have a heat transfer gas introduction grooves 44, 45b such that the efficiency of cooling the focus ring is further improved, thus expressly teaching that the substrate support region includes another groove that is positioned so as to face the groove or recess, as per the express teachings of Endoh [0186], and as per the annotated, unscaled version of the combined Fig. 6 and Fig. 9:

    PNG
    media_image4.png
    355
    535
    media_image4.png
    Greyscale


It is noted that having both 46b and 45b in combination, as per the teachings of [0186] would thus result in the claimed limitations, as per the rejection of Claim 18 above.
In regards to Claim 21, Kanno in view of Endoh and Augustyniak expressly teaches the another groove of 45b has a width that is greater than those of the gas holes 46b, as shown in Fig. 6, 7A, as per the rejection of Claim 20 above.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2003/0168439 to Kanno et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2016/0289827 to Augustyniak et al, as applied to Claim 18 above, and in further view of United States Patent No. 5716534 to Tsuchiya et al.
The teachings of Kanno in view of Endoh and Augustyniak are relied upon as set forth in the above 103 rejection.
 In regards to Claim 4, Kanno in view of Endoh and Augustyniak does not expressly teach the inclined lower surface is inclined from a range of 10 μm to 20 μm in a direction along an inclination of the inclined ring support region of the electrostatic chuck.
However, Augustyniak expressly teaches that the angle theta of the incline is in a range of 1-45° [0050], a range that in combination with the teachings of trigonometry, allows us to ascertain that the opposite side of a triangle from the angle theta can be calculated from the width of the focus ring.
Tsuchiya teaches in Fig. 16 that a focus ring 14 can have a width ML that is 5 mm (Col. 11 lines 15-20).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have taken the ring of Kanno in view of Endoh and Augustyniak, and make the incline width 5 mm, as per the teachings of Tsuchiya. As it is known to provide a width in a ring, as taught by Tsuchiya, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Kanno in view of Endoh and Augustyniak, as taught by Tsuchiya to include a focus ring outside of the lip of 5 mm. One would be motivated to do so in order to give a predictable dimension for an analogous focus ring.  See MPEP 2143, Exemplary Rationales A-G.
The resulting apparatus would fulfill the trigonometric calculation as follows:
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                            =
                             
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    a
                                    d
                                    j
                                    a
                                    c
                                    e
                                    n
                                    t
                                
                            
                        
                    
                
            
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    1
                                
                            
                            =
                            
                                
                                    o
                                    p
                                    p
                                    o
                                    s
                                    i
                                    t
                                    e
                                
                                
                                    5
                                     
                                    m
                                    m
                                     
                                    (
                                    o
                                    r
                                     
                                    5000
                                     
                                    μ
                                    m
                                    )
                                
                            
                        
                    
                
            
                
                    o
                    p
                    p
                    o
                    s
                    i
                    t
                    e
                    =
                    i
                    n
                    c
                    l
                    i
                    n
                    e
                    d
                     
                    c
                    o
                    n
                    f
                    o
                    r
                    m
                    i
                    n
                    g
                     
                    r
                    a
                    n
                    g
                    e
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            1
                            *
                            5000
                             
                            μ
                            m
                            =
                            87
                             
                            μ
                            m
                        
                    
                
            
The Examiner notes, that even though the exact range of 10-20 μm is not defined from the above trigonometry, the teachings of Augustyniak is that the slope downward creates uniform processing, such that the degree of inclination would implicitly form a result effective variable for changing the amount of incline. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus changing theta to 0.1° would create the desired height from the incline angle, thus fulfilling the claimed limitations. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2003/0168439 to Kanno et al in view of United States Patent Application No. 2004/0261946 to Endoh et al and United States Patent Application No. 2016/0289827 to Augustyniak et al, as applied to Claim 20 above, and in further view of United States Patent No. 2010/0326957 to Maeda et al.
The teachings of Kanno in view of Endoh and Augustyniak are relied upon as set forth in the above 103 rejection.

	Maeda teaches that two grooves 108, 107 Fig. 8 can be formed in the edge ring space, wherein the bottom groove 108 that is analogous to that of the another groove and the top groove in the edge ring of 102 being that of the groove, wherein the groove has a with that is greater than that of the another groove, such that the holes 105, 106 are not aligned with each other and the grooves 107, 108 where the grooves has a larger width than the another groove [0042-0081]. Maeda further teaches that the heat transfer gas can spread through the grooves in a uniform manner and abnormal discharges can be suppressed [0081].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kanno in view of Endoh and Augustyniak with the teachings of Maeda, with the teachings of the larger width groove with the smaller another groove, such that the groove or each of the recesses has a width that is greater than that of the another groove, as it is known in the prior art of record to do so and would predictably result in the claimed limitations based on routine experimentation and the known teachings. See MPEP 2143, Motivations A-G.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: United States Patent Application No. 2013/0286533 to Takasaki .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716